DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7-8, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 10,904,691 B2) and Po et al. (US 11,109,173 B2).

Claim 1, the prior art as in Tu et al. disclose of a method, comprising: driving  a speaker &; playing a stimulus signal via the speaker (fig.3 (S210); fig.1B (120); col.3 line 60-col.4 line 5/the scanning signal at certain level and thus inherently a power driver is initiated to drive the speaker).,

But the art never specify as applying a set of initial power and gain parameter  for a speaker, but Po et al. disclose of such aspect as applying a set of initial power and gain parameter  for a speaker (fig.2b; col.5 line 40-65 & col.7 line 30-65). Thus, one of the ordinary skills in the art could have modified the system by adding such applying a set of initial power and gain parameter  for a speaker so to operate the speaker to a particular pattern for implementing the calibration. 

The art further disclose as determining a sound level at a microphone location and a sound level at a predefined distance from the speaker (Tu-fig.1 (d, 120, 130);fig.3 (L’, R’); fig.3 (S210, S220); col.5 line 5-45/the various sound levels at microphone and predetermined distance from microphone is obtain via the frequency response decibels);  determining a gain at the microphone location based on a difference of the sound level at the microphone location and the sound level at the predefined distance from the speaker & and applying the gain to the speaker output (Tu-fig.3 (RT); col.5 line 55-col.6 line 18).  

7. The method of claim 1, comprising measuring a frequency response signal of the played stimulus (fig.2 (S210); fig.3).  

Claim 8, the prior art disclose of  an apparatus, comprising: a processor configured to drive a speaker & play a stimulus signal via the speaker (fig.1A (110); (fig.3 (S210); fig.1B (120); col.3 line 60-col.4 line 5/the scanning signal at certain level and thus inherently a power driver is initiated to drive the speaker).

But the art never specify as processor for applying a set of initial power and gain parameter  for a speaker, but Po et al. disclose of such aspect as processor for applying a set of initial power and gain parameter  for a speaker (fig.2B; col.5 line 40-65 & col.7 line 30-65). Thus, one of the ordinary skills in the art could have modified the system by adding such processor for applying a set of initial power and gain parameter  for a speaker so to operate the speaker to a particular pattern for implementing the calibration. 

The art further disclose of  determine a sound level at a microphone location and a sound level at a predefined distance from the speaker (fig.1 (d, 120, 130);fig.3 (L’, R’); fig.3 (S210, S220); col.5 line 5-45/the various sound levels at microphone and predetermined distance from microphone is obtain via the frequency response decibels); determine a gain at the microphone location based on a difference of the sound level at the microphone location and the sound level at the predefined distance from the speaker; and apply the gain to the speaker output (fig.3 (RT); col.5 line 55-col.6 line 18).   

14. The apparatus of claim 8, wherein the processor is further configured to perform: measuring a frequency response signal of the played stimulus (fig.2 (S210); fig.3).  

15. A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: driving a speaker & playing a stimulus signal via the speaker (fig.1A (110); (fig.3 (S210); fig.1B (120); col.3 line 60-col.4 line 5/the scanning signal at certain level and thus inherently a power driver is initiated to drive the speaker).

	But the art never specify as the processor being configured to apply a set of initial power and gain parameters for a speaker.  but Po et al. disclose of such a processor being configured to apply a set of initial power and gain parameters for a speaker (fig.2B; col.5 line 40-65 & col.7 line 30-65). Thus, one of the ordinary skills in the art could have modified the system by adding such processor being configured to apply a set of initial power and gain parameters for a speaker so to operate the speaker to a particular pattern for implementing the calibration.


 determining a sound level at a microphone location and a sound level at a predefined distance from the speaker (fig.1 (d, 120, 130);fig.3 (L’, R’); fig.3 (S210, S220); col.5 line 5-45/the various sound levels at microphone and predetermined distance from microphone is obtain via the frequency response decibels); determining a gain at the microphone location based on a difference of the sound level at the microphone location and the sound level at the predefined distance from the speaker; and applying the gain to the speaker output (fig.3 (RT); col.5 line 55-col.6 line 18).     


Claim(s) 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 10,904,691 B2) and Po et al.

2. The method of claim 1, wherein the predefined distance is noted (fig.1B (d); fig.3 (S220)), however, the art never limit such distance as being one meter.  But one of the ordinary skills in the art at the time of the invention could have modified the art by varying the distances as mentioned by adding if desired such distance as being one meter for achieving the same expected result so as to adjust the response associated with the various speaker based on the distances of the speakers associate with the receiver. 

In addition, the claim(s) 9, 16 which in substance disclose the same feature as in claim(s) 2 have been analyzed and rejected accordingly. 

Claim(s) 6, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 10,904,691 B2) and Po et al. and Coombs (US 6,775,385 B1).

6. The method of claim 1, but the art lacked of such specific as comprising determining a sensitivity of the speaker based on a sound pressure level measured at a predefined distance from the speaker when the speaker is driven by a reference voltage.  

	But the art as in Coombs disclose of such similar concept therein comprising determining a sensitivity of the speaker based on a sound pressure level measured at a predefined distance from the speaker when the speaker is driven by a reference voltage (col.2 line 40-55). Thus, one of the ordinary skills in the art could have modified the art by adding such specific determining a sensitivity of the speaker based on a sound pressure level measured at a predefined distance from the speaker when the speaker is driven by a reference voltage so as to determine the driving efficiency of such speaker.

In addition, the claim(s) 20 which in substance disclose the same feature as in claim(s) have been analyzed and rejected accordingly. 

Claim(s) 3-5, 10-12, 17-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 10,904,691 B2) and Po et al. and Tu et al. (US 10,805, 755 B1).

Claim 3. The method of claim 1, However, Tu (691) failed to disclose as of comprising detecting the stimulus signal at the microphone a first distance away from the speaker and at a second microphone a second distance, further than the first distance, from the speaker, and wherein the detecting is performed at both microphones simultaneously.  

	However, Tu et al. (755) disclose of such detecting the stimulus signal at the microphone a first distance away from the speaker and at a second microphone a second distance, further than the first distance, from the speaker, and wherein the detecting is performed at both microphones simultaneously (fig.1B (d1/d3) or (d2/d4); col.4 line 45-67). Thus, one of the ordinary skills in the art could have modified the art by adding such detecting the stimulus signal at the microphone a first distance away from the speaker and at a second microphone a second distance, further than the first distance, from the speaker, and wherein the detecting is performed at both microphones simultaneously so as to adjust based on various distances of speakers and microphone to reach desired targets. 

4. The method of claim 3, comprising determining a first sound pressure level at the first distance and a second sound pressure level at the second distance (Tu (755)’ -fig.4; col.6 line 60-67).. 
 
5. The method of claim 4, comprising determining an attenuation of the speaker based on a difference of the first sound pressure level and the second sound pressure level (fig.5 (RT); col.8 line 1-35).  


Similarly, the claim(s) 10-12 & 17-19 which in substance disclose the same feature as in claim(s) 3-5 have been analyzed and rejected accordingly. 

Claim(s) 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (US 10,904,691 B2) and Tu et al. (US 10,805, 755 B1) and Coombs (US 6,775,385 B1).



Claim 13, the apparatus of claim 12, However , none of the prior art disclose of such having wherein the processor is further configured to perform: determining a sensitivity of the speaker based on a sound pressure level measured at a predefined distance from the speaker when the speaker is driven by a reference voltage.  

	But the art as in Coombs disclose of such similar concept therein comprising the processor is further configured to perform: determining a sensitivity of the speaker based on a sound pressure level measured at a predefined distance from the speaker when the speaker is driven by a reference voltage (col.2 line 40-55). Thus, one of the ordinary skills in the art could have modified the art by adding such specific the processor is further configured to perform: determining a sensitivity of the speaker based on a sound pressure level measured at a predefined distance from the speaker when the speaker is driven by a reference voltage so as to determine the driving efficiency of such speaker.
 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654